                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                 No. S:17-CT-3140-D



CLEVELAND HENDRICKS,                         )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                     ORDER
                                          )
KENNETH LASSITER, et al.,                 )
                                          )
                              Defendants. )


       On April 6, 2018, ,Cleveland Hendricks ("Hendricks" or ''plaintiff') filed an amended

complaint alleging violations of 42 U.S.C. § 1983 [D.E. 1S]. On November 21, 2018, Magistrate
                                                                                            ,.

Judge Numbers issued a Memorandum and Recommendation ("M&R"), recommended dismissal

of Hendricks's claims against defendant Kenneth Lassiter, and directed 1;he clerk to continue

management of Hendricks's remaining claims [D.E. 17]. Hendricks did not object to the M&R

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 31S (4th

Cir. 200S) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 31S (quotation omitted). The court has reviewed the M&R and the record. The court
                                   \



is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts the

conclusions in the M&R [D.E. 17].
        In sum, the court adopts the conclusions in the M&R [D.E. 17] andDIS:MISSES Hendricks's

claims against Lassiter. Hendricks may proceed with his excessive force claims against defendants

Giennelli Bailey, Lamar Brown, Joseph Copeland, Ricky Joyner, Terrell Pollock, DujuanRoberson,

Decorius Scarboro, and Juan Villalvazo. The clerk of court is DIRECTED to proceed in accordance

with standing order l 4-SO-02, which governs service of process in state prisoner civil rights cases.

If necessary, the court DIRECTS the United States Marshal Service to make service pursuant to 28

U.S.C. § 191S(d). The clerk of court is further DIRECTED to proceed in accordance with standing

order 17-SO-03 governing appointment ofNorth Carolina Prisoner Legal Services, Inc. to assist in

discovery.

        SO ORDERED. This_½_ day of April 2019.




                                                        J~C.DEVERID
                                                        United States District Judge




    /




                                                 2
